Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered September 28, 1992, upon a verdict convicting defendant of the crime of petit larceny.
Under the circumstances of this case, we find no reason to disturb County Court’s grant of restitution to the victim of the crime. Further, because defendant has already served the one-year sentence imposed by County Court, the issue of whether it was harsh or excessive has been rendered moot. Even if the issue of the severity of the sentence was properly before us, we would nevertheless find defendant’s arguments to be without merit.
Weiss, P. J., Crew III, Cardona, White and Casey, JJ., concur. Ordered that the judgment is affirmed.